303 S.W.3d 655 (2010)
Angela MEYER and Donald Meyer, Appellants,
v.
COUNTRYSIDE HILL SUBDIVISION, Respondent.
No. ED 93148.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Louis J. Basso, Chesterfield, MO, for Appellants.
Peter N. Leritz, Joseph L. Leritz, Saint. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Angela and Donald Meyer ("Plaintiffs") appeal the grant of summary judgment in favor of Countryside Hill Subdivision ("the Subdivision") on their petition alleging negligence, strict liability, and negligence per se.[1] We find that the trial court did not err in granting summary judgment in favor of the Subdivision.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).
NOTES
[1]  Plaintiffs' petition also contained a count titled "nuisance"; however, Plaintiffs do not present any arguments on appeal challenging summary judgment in favor of the Subdivision on this specific count.